DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0110355 by Numanami in view of U.S. 2009/0038988 by Lin in view of U.S. 2006/0182882 by Takahashi in view of U.S. 2015/0133032 by Kubo in view of U.S. Patent 6,741,445 to Phan.
With regard to claim 1, Numanami teaches an apparatus for cleaning a photomask used in semiconductor manufacturing (Par. 0002, 0005, 0011-0016, and 0083-0088).  Numanami’s apparatus comprises a photomask holder (comprising holders 11 in Figure 1) configured to hold and rotate the photomask while a cleaning nozzle (item 13 in Figure 1) discharges cleaning liquid onto the photomask (Par. 0086-0089 and 0105-0107).  Numanami teaches that rotating a photomask during such treatment can undesirably cause a build-up of electrostatic charge on the photomask (Par. 0011-0107).  Numanami teaches that such electrostatic charging can damage the photomask and cause contaminants to be attracted to the photomask (Par. 0011-0016), and Numanami teaches that it is thus desirable to reduce the amount of electrostatic charging of the photomask that occurs during cleaning (Par. 0089, 0096-0108, 0118, and 0119).  
Numanami does not teach that the apparatus comprises a fluid generator configured to control a humidity condition.  
Lin teaches that when trying to prevent electrostatic charge build-up from harming a photomask, one way to advantageously reduce electrostatic charge build-up on a photomask is to maintain the appropriate level of humidity in the environment of the photomask because low humidity can cause electrostatic charge build-up (Par. 0006 and 0007).
Takahashi teaches that when treating a rotating substrate with liquid from a nozzle, the humidity of the atmosphere surrounding the substrate can be advantageously controlled by enclosing the rotating substrate in a chamber (item 10 in Figure 1) and supplying humidified air into the chamber, wherein a humidity sensor (item S1 in Figure 1) supplies humidity data to a humidity controller (item 51 in Figure 1) such that the humidity supplied into the chamber can be modified based on the sensor data in order to attain a desired level of humidity that can reduce electrostatic charge (Par. 0006, 0007, 0009, and 0062-0076).  Takahashi teaches having a humidifying pipe (item 34 in Figure 1) used to deliver the humidified air into the chamber, wherein an outlet of the humidifying pipe is arranged near the top of the chamber such that humidified air is ejected downwardly into the chamber (Par. 0072-0076).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Numanami such that the photomask and the photomask holder are enclosed in humidity-controlled chamber (reads on casing) during the cleaning process, wherein the humidity-controlled chamber is a chamber into which humidified air can be supplied, and wherein the chamber contains a humidity sensor connected to a humidity controller such that the humidity controller can control how much humidity is supplied into the chamber in order to attain a desired level of humidity in the chamber.  In this apparatus of Numanami in view of Lin in view of Takahashi, a humidifying pipe’s outlet is located near the top of the chamber such that humidified air is ejected downwardly into the chamber.  Takahashi teaches that when treating a rotating substrate with liquid from a nozzle, the humidity of the atmosphere surrounding the substrate can be advantageously controlled by enclosing the rotating substrate in a chamber and supplying humidified air (via a humidifying pipe with an outlet near the top of the chamber) into the chamber, wherein a humidity sensor supplies humidity data to a humidity controller such that the humidity supplied into the chamber can be modified based on the sensor data in order to attain a desired level of humidity that can reduce electrostatic charge.  Lin teaches that when trying to prevent electrostatic charge build-up from harming a photomask, one way to advantageously reduce electrostatic charge build-up on a photomask is to maintain the appropriate level of humidity in the environment of the photomask because low humidity can cause electrostatic charge build-up, and the motivation for performing the modification would be to allow the humidity in the humidity-controlled chamber to advantageously reduce electrostatic charges on the treated photomask.  
The combination of Numanami in view of Lin in view of Takahashi does not teach that the apparatus comprises an ionizer configured to provide ionized air molecules to the photomask.  
Kubo teaches that one way to successfully remove electrostatic charge from a substrate in a cleaning process is to have an ionizer configured to spray ionized air onto the substrate such that the ionized air neutralizes the charges on the substrate (Par. 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Numanami in view of Lin in view of Takahashi such that, during the rotation of the photomask, an ionizer is configured to spray ionized air onto the photomask such that electrostatic charges on the photomask are neutralized.  Numanami teaches that it is desirable to reduce the amount of electrostatic charging of the photomask during cleaning, and the motivation for performing the modification was provided by Kubo, who teaches that one way to successfully remove electrostatic charge from a substrate in a cleaning process is to have an ionizer configured to spray ionized air onto the substrate such that the ionized air neutralizes the charges on the substrate.  
The combination of Numanami in view of Lin in view of Takahashi in view of Kubo does not specify that the ionizer is located above the photomask holder.  However, Numanami teaches that a nozzle used to supply fluid onto a rotated photomask can successfully perform its supplying function by being arranged above the photomask and the photomask holder (Par. 0086 and 0105).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Numanami in view of Lin in view of Takahashi in view of Kubo such that the ionizer is positioned above the photomask and the photomask holder, wherein the ionizer fulfills its supplying role by ejecting ionized air down onto the to-be-cleaned surface of the photomask.  Numanami teaches that a nozzle used to supply fluid onto a rotated photomask can successfully perform its supplying function by being arranged above the photomask and the photomask holder, and the motivation for performing the modification would be to supply the static-charge-eliminating ionized air to a surface of the photomask that is susceptible to undesired charging during cleaning. 
The combination of Numanami in view of Lin in view of Takahashi in view of Kubo does not teach that the apparatus comprises a static charge sensor.  
Phan teaches that when rotating a mask and treating the mask with liquid, there is the danger that electrostatic charges can undesirably build up on the surface of the rotated mask (Col. 4, line 47 to Col. 7, line 5).  Phan teaches that electrostatic charges can be prevented from causing harm by using a sensor (item 505 in Figure 5) above the mask to monitor the level of static charge on the mask during mask processing, sending the sensor data to a controller, and having the controller control the removal of the electrostatic charges based on the sensor data (Col. 5, line 28 to Col. 7, line 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Numanami in view of Lin in view of Takahashi in view of Kubo such that a sensor above the photomask is used to sense a static charge value on the photomask during rotating of the photomask, wherein the sensor data is sent to a controller that controls the output of the ionizer in response to the sensor data.  In this method of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan, the controller has the ionizer spray ionized air in response to a high sensed static charge value, and the controller decreases the spray of ionized air from the ionizer in response to a low sensed static charge value.  The motivation for performing the modification was provided by Phan, who teaches that electrostatic charges can be advantageously prevented from causing harm to a rotated mask by using a sensor to monitor the level of static charge on the mask during mask processing, sending the sensor data to a controller, and having the controller control the removal of the electrostatic charges based on the sensor data.  
In this combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan, the outlet of the humidifying pipe reads on applicant’s fluid generator because ejection of humidified air into the chamber via said outlet generates the gaseous environment of the chamber.  The humidifying pipe, ionizer, and static charge sensor can all be considered part of a static charge reducing device arranged above the photomask holder because they all contribute to reducing static charges on the treated photomask.  
In the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan, the outlet of the humidifying pipe is arranged near the top of the chamber, but the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan does not specify the location of the ionizer and static charge sensor relative to the outlet of the humidifying pipe.  However, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art to modify the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan such that ionizer is located at a vertical height between the vertical height of the outlet of the humidifying pipe and the vertical height of the static charge sensor.  The motivation for having the ionizer located at a vertical height between the vertical height of the outlet of the humidifying pipe and the vertical height of the static charge sensor is that the purpose of the ionizer is to supply ionized air to the rotated photomask and the ionizer would successfully be able to perform that role while located at a height between the outlet of the humidifying pipe and the static charge sensor.  The motivation for having the static charge sensor located vertically below the height of the ionizer is that the purpose of the static charge sensor is to sense static charges and the static charge sensor would successfully be able to perform that role while located at a height below the height of the ionizer.  In the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan, the outlet of the humidifying pipe is located near the top of the chamber in order to blow humidified air down into the environment of the chamber, and the motivation for having said outlet arranged above both the ionizer and static charge sensor is that that said outlet could successfully perform its role of ejecting humidified air into the chamber while be located vertically higher than the ionizer and static charge sensor.
This rearrangement of parts that places the ionizer between the outlet of the humidifying pipe and the static charge sensor would simply modify the positions of the three parts (outlet of the humidifying pipe, ionizer, and static charge sensor) while still allowing them to perform their roles.  
The combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan does not explicitly teach that the treated photomask is the type of photomask that can be referred to with the term “reticle”, but “reticle” is just a specific type of “photomask”.  Since the photomask holder of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan is structurally capable of holding a photomask used in semiconductor manufacturing, it is considered to be structurally capable of holding a reticle.  
With regard to claim 2, in the developed combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan, the ionizer is located at a vertical height that is below the vertical height of the outlet of the humidifying pipe, and thus than the ionizer is closer to the photomask holder than said outlet of the humidifying pipe.
With regard to claim 3, in the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan, the cleaning nozzle (item 13 in Numanami’s Figure 1; reads on liquid injector) is located above the photomask holder and configured to eject cleaning liquid onto the photomask (Par. 0086-0089 and 0105-0107 of Numanami).  
With regard to claim 4, the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan does not specify the vertical height of the cleaning nozzle relative to the outlet of the humidifying pipe.  However, the purpose of the cleaning nozzle is to eject cleaning liquid onto the rotating photomask.  In accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art to modify the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan such that the cleaning nozzle is located at an overlapping vertical height with the outlet of the humidifying pipe.  The motivation for performing the modification is that the cleaning nozzle could successfully perform its role at such a height, its role being the role of ejecting cleaning liquid down onto the rotating photomask. 
With regard to claim 5, the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan does not specify the vertical height of the cleaning nozzle relative to the ionizer.  However, the purpose of the cleaning nozzle is to eject cleaning liquid onto the rotating photomask.  In accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art to modify the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan such that the cleaning nozzle is located at an overlapping vertical height with the ionizer.  The motivation for performing the modification is that the cleaning nozzle could successfully perform its role at such a height, its role being the role of ejecting cleaning liquid down onto the rotating photomask. 
With regard to claim 7, in the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan, the cleaning nozzle (item 13 in Numanami’s Figure 1; corresponds to applicant’s liquid injector) is separate from the ionizer, but the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan does not specify that the cleaning nozzle is below the ionizer.  However, the purpose of the cleaning nozzle is to eject cleaning liquid onto the rotating photomask.  In accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art to modify the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan such that the cleaning nozzle is located at a height below the height of the ionizer.  The motivation for performing the modification is that the cleaning nozzle could successfully perform its role at such a height, its role being the role of ejecting cleaning liquid down onto the rotating photomask.
With regard to claim 8, the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan does not specify that the outlet of the humidifying pipe overlaps the ionizer and the cleaning nozzle.  However, in the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan, the outlet of the humidifying pipe is arranged above both the ionizer and the cleaning nozzle and the role of the outlet of the humidifying pipe is to inject humidified air downward into the chamber.  In accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art to modify the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan such that the outlet of the humidifying pipe partly overlaps at least a portion of the ionizer and at least a portion of the cleaning nozzle.  The motivation for performing such a rearrangement of parts is that the outlet of the humidifying pipe would be able to successfully perform its role of injecting humidified air downward into the chamber while overlapping at least a portion of both the ionizer and cleaning nozzle arranged vertically below said outlet.  
With regard to claim 9, in the developed combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan, the outlet of the humidifying pipe is arranged near the top of the chamber.  The combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan does not specify the height of the cleaning nozzle relative to the outlet of the humidifying pipe.  However, the purpose of the cleaning nozzle is to eject cleaning liquid onto the rotating photomask, and in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art to modify the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan such that the cleaning nozzle is arranged at a lower vertical height than a bottom of the outlet of the humidifying pipe because the cleaning nozzle would successfully be able to perform its role of ejecting cleaning liquid onto the rotating photomask will arranged in such a position.  
With regard to claim 10, the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan does not specify that the outlet of the humidifying pipe has a greater width than the width of the ionizer.  However, the purpose of the outlet of the humidifying pipe is to eject humidified air into the chamber in order to control who humid the chamber is in accordance with data from a humidity sensor, and since the size of the outlet affects the rate at which a given amount of humidified air enters the chamber, the size of the outlet is considered to a result-effective variable.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan such that the size of the outlet of the humidifying pipe is optimized because the size of said outlet is a result-effective variable that affects how quickly a given amount of humidified air can enter the chamber to control the humidity level in the chamber.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0110355 by Numanami in view of U.S. 2009/0038988 by Lin in view of U.S. 2006/0182882 by Takahashi in view of U.S. Patent 6,741,445 to Phan.
With regard to claim 11, Numanami teaches an apparatus for cleaning a photomask used in semiconductor manufacturing (Par. 0002, 0005, 0011-0016, and 0083-0088).  Numanami’s apparatus comprises a photomask holder (comprising holders 11 in Figure 1) configured to hold and rotate the photomask while a cleaning nozzle (item 13 in Figure 1) discharges cleaning liquid onto the photomask (Par. 0086-0089 and 0105-0107).  Numanami teaches that rotating a photomask during such treatment can undesirably cause a build-up of electrostatic charge on the photomask (Par. 0011-0107).  Numanami teaches that such electrostatic charging can damage the photomask and cause contaminants to be attracted to the photomask (Par. 0011-0016), and Numanami teaches that it is thus desirable to reduce the amount of electrostatic charging of the photomask that occurs during cleaning (Par. 0089, 0096-0108, 0118, and 0119).  
Numanami does not teach that the apparatus comprises a fluid generator configured to control a humidity condition.  
Lin teaches that when trying to prevent electrostatic charge build-up from harming a photomask, one way to advantageously reduce electrostatic charge build-up on a photomask is to maintain the appropriate level of humidity in the environment of the photomask because low humidity can cause electrostatic charge build-up (Par. 0006 and 0007).
Takahashi teaches that when treating a rotating substrate with liquid from a nozzle, the humidity of the atmosphere surrounding the substrate can be advantageously controlled by enclosing the rotating substrate in a chamber (item 10 in Figure 1) and supplying humidified air into the chamber, wherein a humidity sensor (item S1 in Figure 1) supplies humidity data to a humidity controller (item 51 in Figure 1) such that the humidity supplied into the chamber can be modified based on the sensor data in order to attain a desired level of humidity that can reduce electrostatic charge (Par. 0006, 0007, 0009, and 0062-0076).  Takahashi teaches having a humidifying pipe (item 34 in Figure 1) used to deliver the humidified air into the chamber, wherein an outlet of the humidifying pipe is arranged near the top of the chamber such that humidified air is ejected downwardly into the chamber (Par. 0072-0076).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Numanami such that the photomask and the photomask holder are enclosed in humidity-controlled chamber (reads on casing) during the cleaning process, wherein the humidity-controlled chamber is a chamber into which humidified air can be supplied, and wherein the chamber contains a humidity sensor connected to a humidity controller such that the humidity controller can control how much humidity is supplied into the chamber in order to attain a desired level of humidity in the chamber.  In this apparatus of Numanami in view of Lin in view of Takahashi, a humidifying pipe’s outlet is located near the top of the chamber such that humidified air is ejected downwardly into the chamber.  Takahashi teaches that when treating a rotating substrate with liquid from a nozzle, the humidity of the atmosphere surrounding the substrate can be advantageously controlled by enclosing the rotating substrate in a chamber and supplying humidified air (via a humidifying pipe with an outlet near the top of the chamber) into the chamber, wherein a humidity sensor supplies humidity data to a humidity controller such that the humidity supplied into the chamber can be modified based on the sensor data in order to attain a desired level of humidity that can reduce electrostatic charge.  Lin teaches that when trying to prevent electrostatic charge build-up from harming a photomask, one way to advantageously reduce electrostatic charge build-up on a photomask is to maintain the appropriate level of humidity in the environment of the photomask because low humidity can cause electrostatic charge build-up, and the motivation for performing the modification would be to allow the humidity in the humidity-controlled chamber to advantageously reduce electrostatic charges on the treated photomask.  
The combination of Numanami in view of Lin in view of Takahashi does not teach that the apparatus comprises a static charge sensor.  
Phan teaches that when rotating a mask and treating the mask with liquid, there is the danger that electrostatic charges can undesirably build up on the surface of the rotated mask (Col. 4, line 47 to Col. 7, line 5).  Phan teaches that electrostatic charges can be prevented from causing harm by using a sensor (item 505 in Figure 5) above the mask to monitor the level of static charge on the mask during mask processing, sending the sensor data to a controller, and having the controller control the removal of the electrostatic charges based on the sensor data (Col. 5, line 28 to Col. 7, line 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Numanami in view of Lin in view of Takahashi such that a sensor above the photomask is used to sense a static charge value on the photomask during rotating of the photomask, wherein the sensor data is sent to a controller that controls the level of humidified air injected into the chamber via the humidifying pipe’s outlet.  In this method of Numanami in view of Lin in view of Takahashi in view of Phan, the controller has the humidifying pipe inject more humidified air in response to a high sensed static charge value.  The motivation for performing the modification was provided by Phan, who teaches that electrostatic charges can be advantageously prevented from causing harm to a rotated mask by using a sensor to monitor the level of static charge on the mask during mask processing, sending the sensor data to a controller, and having the controller control the removal of the electrostatic charges based on the sensor data.  
In this combination of Numanami in view of Lin in view of Takahashi in view of Phan, the outlet of the humidifying pipe reads on applicant’s fluid generator because ejection of humidified air into the chamber via said outlet generates the gaseous environment of the chamber.  The humidifying pipe and static charge sensor can all be considered part of a static charge reducing device arranged above the photomask holder because they all contribute to reducing static charges on the treated photomask.  
In the combination of Numanami in view of Lin in view of Takahashi in view of Phan, the cleaning nozzle (item 13 in Numanami’s Figure 1; reads on liquid injector) is located above the photomask holder and configured to eject cleaning liquid onto the photomask (Par. 0086-0089 and 0105-0107 of Numanami).  In the developed combination of Numanami in view of Lin in view of Takahashi in view of Phan, the outlet of the humidifying pipe is arranged near the top of the chamber.  The combination of Numanami in view of Lin in view of Takahashi in view of Phan does not specify the height of the cleaning nozzle relative to the outlet of the humidifying pipe.  However, the purpose of the cleaning nozzle is to eject cleaning liquid onto the rotating photomask, and in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art to modify the combination of Numanami in view of Lin in view of Takahashi in view of Phan such that the cleaning nozzle is arranged at a lower vertical height than a bottom of the outlet of the humidifying pipe because the cleaning nozzle would successfully be able to perform its role of ejecting cleaning liquid onto the rotating photomask will arranged in such a position.  
The combination of Numanami in view of Lin in view of Takahashi in view of Phan does not explicitly teach that the treated photomask is the type of photomask that can be referred to with the term “reticle”, but “reticle” is just a specific type of “photomask”.  Since the photomask holder of Numanami in view of Lin in view of Takahashi in view of Phan is structurally capable of holding a photomask used in semiconductor manufacturing, it is considered to be structurally capable of holding a reticle.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0110355 by Numanami in view of U.S. 2009/0038988 by Lin in view of U.S. 2006/0182882 by Takahashi in view of U.S. Patent 6,741,445 to Phan as applied to claim 11 above, and further in view of U.S. 2015/0133032 by Kubo.
With regard to claim 12, the combination of Numanami in view of Lin in view of Takahashi in view of Phan does not teach that the apparatus comprises an ionizer.
Kubo teaches that one way to successfully remove electrostatic charge from a substrate in a cleaning process is to have an ionizer configured to spray ionized air onto the substrate such that the ionized air neutralizes the charges on the substrate (Par. 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Numanami in view of Lin in view of Takahashi in view of Phan such that, during the rotation of the photomask, an ionizer is configured to spray ionized air onto the photomask such that electrostatic charges on the photomask are neutralized.  Numanami teaches that it is desirable to reduce the amount of electrostatic charging of the photomask during cleaning, and the motivation for performing the modification was provided by Kubo, who teaches that one way to successfully remove electrostatic charge from a substrate in a cleaning process is to have an ionizer configured to spray ionized air onto the substrate such that the ionized air neutralizes the charges on the substrate.  
The combination of Numanami in view of Lin in view of Takahashi in view of Phan in view of Kubo, as developed thus far, does not teach that the ionizer is located between the fluid generator and the static charge sensor.  However, Numanami teaches that a nozzle used to supply fluid onto a rotated photomask can successfully perform its supplying function by being arranged above the photomask and the photomask holder (Par. 0086 and 0105).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Numanami in view of Lin in view of Takahashi in view of Phan in view of Kubo such that the ionizer is positioned above the photomask and the photomask holder, wherein the ionizer fulfills its supplying role by ejecting ionized air down onto the to-be-cleaned surface of the photomask.  Numanami teaches that a nozzle used to supply fluid onto a rotated photomask can successfully perform its supplying function by being arranged above the photomask and the photomask holder, and the motivation for performing the modification would be to supply the static-charge-eliminating ionized air to a surface of the photomask that is susceptible to undesired charging during cleaning.  
In the developed combination of Numanami in view of Lin in view of Takahashi in view of Phan in view of Kubo, the outlet of the humidifying pipe is arranged near the top of the chamber.  The combination of Numanami in view of Lin in view of Takahashi in view of Phan in view of Kubo, as developed thus far, does not teach that the ionizer is located between the fluid generator and the static charge sensor.  However, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art to modify the combination of Numanami in view of Lin in view of Takahashi in view of Phan in view of Kubo such that ionizer is located at a vertical height between the vertical height of the outlet of the humidifying pipe and the vertical height of the static charge sensor.  The motivation for having the ionizer located at a vertical height between the vertical height of the outlet of the humidifying pipe and the vertical height of the static charge sensor is that the purpose of the ionizer is to supply ionized air to the rotated photomask and the ionizer would successfully be able to perform that role while located at a height between the outlet of the humidifying pipe and the static charge sensor.  The motivation for having the static charge sensor located vertically below the height of the ionizer is that the purpose of the static charge sensor is to sense static charges and the static charge sensor would successfully be able to perform that role while located at a height below the height of the ionizer.  In the combination of Numanami in view of Lin in view of Takahashi in view of Phan in view of Kubo, the outlet of the humidifying pipe is located near the top of the chamber in order to blow humidified air down into the environment of the chamber, and the motivation for having said outlet arranged above both the ionizer and static charge sensor is that that said outlet could successfully perform its role of ejecting humidified air into the chamber while be located vertically higher than the ionizer and static charge sensor.
This rearrangement of parts that places the ionizer between the outlet of the humidifying pipe and the static charge sensor would simply modify the positions of the three parts (outlet of the humidifying pipe, ionizer, and static charge sensor) while still allowing them to perform their roles.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0110355 by Numanami in view of U.S. 2009/0038988 by Lin in view of U.S. 2006/0182882 by Takahashi in view of U.S. Patent 6,741,445 to Phan as applied to claim 11 above, and further in view of U.S. 2003/0129848 by Choi.
With regard to claim 14, the combination of Numanami in view of Lin in view of Takahashi in view of Phan teaches having more than one holders (items 11 in Figures 1-3 of Numanami) of the photomask be conductive and grounded (Par. 0086-0089, 0096, and 0118 of Numanami), and this plurality of conductive holders corresponds to applicant’s conductive frame and is in contact with the photomask holder.  
The combination of Numanami in view of Lin in view of Takahashi in view of Phan does not explicitly recite that the conductive holders are grounded through the frame.  
Choi teaches that a component inside a substrate-treatment chamber can be grounded by having a grounding wire pass through the chamber on its way to ground (Abstract; Par. 0020 and 0021).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Numanami in view of Lin in view of Takahashi in view of Phan such that a grounding wire is connected to the conductive holders and passes through the chamber to reach the ground.  The motivation for performing the modification was provided by Choi, who teaches that a component inside a substrate-treatment chamber can be successfully grounded by having a grounding wire pass through the chamber on its way to ground.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0110355 by Numanami in view of U.S. 2009/0038988 by Lin in view of U.S. 2006/0182882 by Takahashi in view of U.S. Patent 6,741,445 to Phan as applied to claim 11 above, and further in view of U.S. 6,767,403 to Chetcuti.  
With regard to claim 15, the combination of Numanami in view of Lin in view of Takahashi in view of Phan does not teach that the chamber is formed with a lid and inclined surfaces.
Chetcuti teaches that an enclosed space for substrate processing can be formed with a lid (item 104 in Figure 1) having an inclined bottom that mates with a chamber’s inclined top surface (item 102b in Figure 1; Abstract; Col. 4, lines 35-54).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Numanami in view of Lin in view of Takahashi in view of Phan such that the chamber with the controlled humidity is formed by mating a lid with an inclined bottom surface with a chamber having an inclined upper surface.  The combination Numanami in view of Lin in view of Takahashi in view of Phan teaches having a chamber in which humidity can be controlled during photomask processing, and the motivation for performing the modification was provided by Chetcuti, who teaches that an enclosed space for substrate processing can be successfully formed with a lid (item 104 in Figure 1) having an inclined bottom that mates with a chamber’s inclined top surface.  
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0110355 by Numanami in view of U.S. 2009/0038988 by Lin in view of U.S. 2006/0182882 by Takahashi in view of U.S. 2015/0133032 by Kubo.
With regard to claim 16, Numanami teaches an apparatus for cleaning a photomask used in semiconductor manufacturing (Par. 0002, 0005, 0011-0016, and 0083-0088).  Numanami’s apparatus comprises a photomask holder (comprising holders 11 in Figure 1) configured to hold and rotate the photomask while a cleaning nozzle (item 13 in Figure 1) discharges cleaning liquid onto the photomask (Par. 0086-0089 and 0105-0107).  Numanami teaches that rotating a photomask during such treatment can undesirably cause a build-up of electrostatic charge on the photomask (Par. 0011-0107).  Numanami teaches that such electrostatic charging can damage the photomask and cause contaminants to be attracted to the photomask (Par. 0011-0016), and Numanami teaches that it is thus desirable to reduce the amount of electrostatic charging of the photomask that occurs during cleaning (Par. 0089, 0096-0108, 0118, and 0119).  
Numanami does not teach that the apparatus comprises a fluid generator configured to control a humidity condition.  
Lin teaches that when trying to prevent electrostatic charge build-up from harming a photomask, one way to advantageously reduce electrostatic charge build-up on a photomask is to maintain the appropriate level of humidity in the environment of the photomask because low humidity can cause electrostatic charge build-up (Par. 0006 and 0007).
Takahashi teaches that when treating a rotating substrate with liquid from a nozzle, the humidity of the atmosphere surrounding the substrate can be advantageously controlled by enclosing the rotating substrate in a chamber (item 10 in Figure 1) and supplying humidified air into the chamber, wherein a humidity sensor (item S1 in Figure 1) supplies humidity data to a humidity controller (item 51 in Figure 1) such that the humidity supplied into the chamber can be modified based on the sensor data in order to attain a desired level of humidity that can reduce electrostatic charge (Par. 0006, 0007, 0009, and 0062-0076).  Takahashi teaches having a humidifying pipe (item 34 in Figure 1) used to deliver the humidified air into the chamber, wherein an outlet of the humidifying pipe is arranged near the top of the chamber such that humidified air is ejected downwardly into the chamber (Par. 0072-0076).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Numanami such that the photomask and the photomask holder are enclosed in humidity-controlled chamber (reads on casing) during the cleaning process, wherein the humidity-controlled chamber is a chamber into which humidified air can be supplied, and wherein the chamber contains a humidity sensor connected to a humidity controller such that the humidity controller can control how much humidity is supplied into the chamber in order to attain a desired level of humidity in the chamber.  In this apparatus of Numanami in view of Lin in view of Takahashi, a humidifying pipe’s outlet is located near the top of the chamber such that humidified air is ejected downwardly into the chamber.  Takahashi teaches that when treating a rotating substrate with liquid from a nozzle, the humidity of the atmosphere surrounding the substrate can be advantageously controlled by enclosing the rotating substrate in a chamber and supplying humidified air (via a humidifying pipe with an outlet near the top of the chamber) into the chamber, wherein a humidity sensor supplies humidity data to a humidity controller such that the humidity supplied into the chamber can be modified based on the sensor data in order to attain a desired level of humidity that can reduce electrostatic charge.  Lin teaches that when trying to prevent electrostatic charge build-up from harming a photomask, one way to advantageously reduce electrostatic charge build-up on a photomask is to maintain the appropriate level of humidity in the environment of the photomask because low humidity can cause electrostatic charge build-up, and the motivation for performing the modification would be to allow the humidity in the humidity-controlled chamber to advantageously reduce electrostatic charges on the treated photomask.  
The combination of Numanami in view of Lin in view of Takahashi does not teach that the apparatus comprises an ionizer configured to provide ionized air molecules to the photomask.  
Kubo teaches that one way to successfully remove electrostatic charge from a substrate in a cleaning process is to have an ionizer configured to spray ionized air onto the substrate such that the ionized air neutralizes the charges on the substrate (Par. 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Numanami in view of Lin in view of Takahashi such that, during the rotation of the photomask, an ionizer is configured to spray ionized air onto the photomask such that electrostatic charges on the photomask are neutralized.  Numanami teaches that it is desirable to reduce the amount of electrostatic charging of the photomask during cleaning, and the motivation for performing the modification was provided by Kubo, who teaches that one way to successfully remove electrostatic charge from a substrate in a cleaning process is to have an ionizer configured to spray ionized air onto the substrate such that the ionized air neutralizes the charges on the substrate.  
The combination of Numanami in view of Lin in view of Takahashi in view of Kubo does not specify that the ionizer is located above the photomask holder.  However, Numanami teaches that a nozzle used to supply fluid onto a rotated photomask can successfully perform its supplying function by being arranged above the photomask and the photomask holder (Par. 0086 and 0105).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Numanami in view of Lin in view of Takahashi in view of Kubo such that the ionizer is positioned above the photomask and the photomask holder, wherein the ionizer fulfills its supplying role by ejecting ionized air down onto the to-be-cleaned surface of the photomask.  Numanami teaches that a nozzle used to supply fluid onto a rotated photomask can successfully perform its supplying function by being arranged above the photomask and the photomask holder, and the motivation for performing the modification would be to supply the static-charge-eliminating ionized air to a surface of the photomask that is susceptible to undesired charging during cleaning. 
In this combination of Numanami in view of Lin in view of Takahashi in view of Kubo, the outlet of the humidifying pipe reads on applicant’s fluid generator because ejection of humidified air into the chamber via said outlet generates the gaseous environment of the chamber.  The humidifying pipe and ionizer can both be considered part of a static charge reducing device arranged above the photomask holder because they all contribute to reducing static charges on the treated photomask.  
In the combination of Numanami in view of Lin in view of Takahashi in view of Kubo, the ionizer and the outlet of the humidifying pipe are each considered to comprise a sidewall, and the cleaning nozzle (item 13 in Figure 1; reads on liquid injector) is considered to be adjacent to both the sidewall of the humidifying pipe and the sidewall of the ionizer because the cleaning nozzle is near these sidewalls.
The combination of Numanami in view of Lin in view of Takahashi in view of Kubo does not explicitly teach that the treated photomask is the type of photomask that can be referred to with the term “reticle”, but “reticle” is just a specific type of “photomask”.  Since the photomask holder of Numanami in view of Lin in view of Takahashi in view of Kubo is structurally capable of holding a photomask used in semiconductor manufacturing, it is considered to be structurally capable of holding a reticle.  
With regard to claim 17, the combination of Numanami in view of Lin in view of Takahashi in view of Kubo does not specify that the bottom of the outlet of the humidifying pipe is lower than a top of the cleaning nozzle.  However, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art to modify the combination of Numanami in view of Lin in view of Takahashi in view of Kubo such that the bottom of the outlet of the humidifying pipe is lower than a top of the cleaning nozzle.  In the combination of Numanami in view of Lin in view of Takahashi in view of Kubo, the purpose of the outlet of the humidifying pipe is to eject humidified air into the chamber, and the motivation for performing the modification is that said outlet could successfully perform its purpose of humidified-air-injecting while its bottom is lower than the top of the cleaning nozzle.
With regard to claim 18, the combination of Numanami in view of Lin in view of Takahashi in view of Kubo does not specify that the top of the ionizer is higher than the bottom of the cleaning nozzle.  However, in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art to modify the combination of Numanami in view of Lin in view of Takahashi in view of Kubo such that the top of the ionizer is higher than the bottom of the cleaning nozzle.  The purpose of the ionizer is to eject ionized air molecules onto the photomask in order to remove charges from the photomask, and the motivation for performing the modification is that the ionizer could successfully perform this ionized-gas-ejecting role while its top is higher than a bottom of the cleaning nozzle.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0110355 by Numanami in view of U.S. 2009/0038988 by Lin in view of U.S. 2006/0182882 by Takahashi in view of U.S. 2015/0133032 by Kubo as applied to claim 16 above, and further in view of U.S. Patent 6,741,445 to Phan.
With regard to claim 19, the combination of Numanami in view of Lin in view of Takahashi in view of Kubo does not teach that the apparatus comprises a static charge sensor.  
Phan teaches that when rotating a mask and treating the mask with liquid, there is the danger that electrostatic charges can undesirably build up on the surface of the rotated mask (Col. 4, line 47 to Col. 7, line 29).  Phan teaches that electrostatic charges can be prevented from causing harm by using a sensor (item 605 in Figure 6) attached to an ejection nozzle (item 603 in Figure 6) above the mask to monitor the level of static charge on the mask during mask processing, sending the sensor data to a controller, and having the controller control the removal of the electrostatic charges based on the sensor data (Col. 5, line 28 to Col. 7, line 29).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Numanami in view of Lin in view of Takahashi in view of Kubo such that a sensor above the photomask is used to sense a static charge value on the photomask during rotating of the photomask, wherein the sensor data is sent to a controller that controls the output of the ionizer in response to the sensor data.  In this method of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan, the controller has the ionizer spray ionized air in response to a high sensed static charge value, and the controller decreases the spray of ionized air from the ionizer in response to a low sensed static charge value.  The motivation for performing the modification was provided by Phan, who teaches that electrostatic charges can be advantageously prevented from causing harm to a rotated mask by using a sensor to monitor the level of static charge on the mask during mask processing, sending the sensor data to a controller, and having the controller control the removal of the electrostatic charges based on the sensor data.  
The combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan does not teach that the ionizer extends downwards from a bottom of the ionizer.  However, Phan teaches that a static charge sensor (item 605 in Phan’s Figure 6) can be attached to an ejection nozzle (item 603 in Phan’s Figure 6), and in accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan such that the static charge sensor extends downwards from a bottom of the ionizer.  Phan teaches that a static charge sensor can be attached to an ejector, and the purpose of the static charge sensor is to sense static charges on the surface of the photomask.  The motivation for performing the modification is that, in this rearrangement of parts, the static charge sensor would successfully be able to perform its role of sensing charges while extending from a bottom of the ionizer.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0110355 by Numanami in view of U.S. 2009/0038988 by Lin in view of U.S. 2006/0182882 by Takahashi in view of U.S. 2015/0133032 by Kubo as applied to claim 16 above, and further in view of U.S. 2017/0256392 by Maruyama.
With regard to claim 20, in the combination of Numanami in view of Lin in view of Takahashi in view of Kubo, a humidifying pipe is used to eject humidified air downwardly into the chamber.   
The combination of Numanami in view of Lin in view of Takahashi in view of Kubo does not teach using a fan filter unit to eject the humidified air downwardly into the chamber.
Maruyama teaches that a fan filter unit arranged at the top of a substrate processing chamber can successfully be used to eject gas downwardly into the chamber (Par. 0048 and 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Numanami in view of Lin in view of Takahashi in view of Kubo such that the humidified air is ejected downwardly into the chamber using a fan filter unit arranged at the top of the chamber.  The motivation for performing the modification was provided by Maruyama, who teaches that a fan filter unit arranged at the top of a substrate processing chamber can successfully be used to eject gas downwardly into the chamber.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 6.  With regard to claim 6, the most relevant prior art is the combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan used above to reject claim 3.  The combination of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan fails to teach that the cleaning nozzle (item 13 in Numanami’s Figure 1; corresponds to applicant’s liquid injector) has a sidewall in contact with the ionizer and the outlet of the humidifying pipe (which corresponds to applicant’s fluid generator).  The reviewed prior art does not provide motivation to modify the apparatus of Numanami in view of Lin in view of Takahashi in view of Kubo in view of Phan to arrive at the apparatus recited by claim 6 without the use of impermissible hindsight.  
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art odes not teach or render obvious the subject matter recited by claim 13.  With regard to claim 13, the most relevant prior art is the combination of Numanami in view of Lin in view of Takahashi in view of Phan in view of Kubo used above to reject claim 12.  The combination of Numanami in view of Lin in view of Takahashi in view of Phan in view of Kubo does not teach a motor between the ionizer and the static charge sensor, wherein the motor is configured to move the static charge sensor above the reticle holder.  The reviewed prior art does not provide motivation to modify the apparatus of Numanami in view of Lin in view of Takahashi in view of Phan in view of Kubo to arrive at the apparatus recited by claim 13.   

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
June 16, 20221
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714